DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology, i.e., “said”, at least 11 occurrences in the abstract, should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: On page 5, line 30, “chamber” should apparently be replaced by --tube--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 2, “the air filter” lacks antecedent basis, since the air filter is introduced in claim 6, rather than claim 5, from which claim 7 depends.  Applicant should be aware that changing the dependency of claim 7 from claim 5 to claim 6 would 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaru et al taken together with Gschwind et al ‘368, and further in view of Luffman.
Tamaru et al (Abstract; Figs. 1 and 14; col. 4, lines 27-37, 49-55; col. 5, lines 7-41) disclose a nebulizer system for delivering a mist to a motor vehicle, including a tank (5) for a liquid to be delivered to the nebulizer enclosure (40) having a piezoelectric 
Gschwind et al ‘368 (Abstract; 4 in Fig. 1a) disclose a nebulizer for delivering a mist to humidify a vehicle in a manner similar to that of Tamaru et al, wherein the mist outlet from the piezoelectric device is in the form of a nozzle (4) such that the mist can be directed in a specific direction toward a targeted location.  It would have been obvious for an artisan at the time of the filing of the application, to modify the mist outlet means of Tamaru et al, to be in the form of a well known mist delivery nozzle, in view of Gschwind et al, since such would provide a reliable device to deliver a stream of mist toward a desired target location.
Luffman (Abstract; Figs. 1 and 3) discloses an ultrasonic mist forming humidifier similar to the primary reference combination, wherein a filter (24) is provided on the water supply line to remove contaminants prior to delivery of the water to the device, thereby avoiding clogging of the device with particulates or mineral buildup.  It would have been obvious for an artisan at the time of the filing of the application, to provide the apparatus as suggested by the primary reference combination, with a liquid filter at .
Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 1, 2, 4, 5, and 8 above, and further in view of Boucher et al.
The reference combination as applied to claims 1, 2, 4, 5, and 8 above substantially discloses applicant’s invention, as recited by instant claims 3, 6, and 7, except for the blower housing being in the shape of a spiral winding around the nebulizer enclosure, and the air filter being provided in a direction of extension perpendicular to the longitudinal axis of the nebulizer enclosure and on one side of the nebulizer system.
Boucher et al (Figs. 5 and 11) disclose an ultrasonic misting device having an air inlet module (bottom section of the device in Fig. 11) that is arranged in a direction of an extension perpendicular to the longitudinal axis (vertical) of the nebulizer enclosure (central section of the device in Fig. 11), the air inlet module including an air filter (152), and wherein the outlet conduit from the blower (128) is arranged within the nebulizer enclosure to create a spiral winding of the air stream therefrom around the interior of the nebulizer enclosure.  Note also the embodiment of Fig. 5 of the reference, wherein the mist delivering conduit (92, 94A) is arranged with a curvature to more readily provide a spiral winding shape within the nebulizer enclosure. It would have been obvious for an artisan at the time of the filing of the application, to modify the apparatus as suggested by the reference combination, as applied against claims 1, 2, 4, 5, and 8 above, to have an inlet air filter, and to arrange the blower housing components to have the shape of a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.S.B/3-25-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776